Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 11, 13, 15-20, 23-25, 29-30, 33 and 41-42 are pending.
	Claims 1-5, 11, 13, 15-20, 23-25, 29, 33 and 41-42 have been examined.
	Claims 6 and 30 are withdrawn from consideration
	Claims 3-4, 6, 11, 13, 15-18, 20, 23-25, 29-30, 33 and 41 have been amended in the preliminary amendment filed 8/27/2020.
	Claims 7-10, 12, 14, 21-22, 26-28, 31-32, 34-40 and 43 have been cancelled in the preliminary amendment filed 8/27/2020.
					
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a) how is the peroxide applied to the soil
b) how is heat applied to the soil
c) what surfactant is being applied
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Although the chemical compounds of species a, b, and c share a common structure of peroxide, heat  the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion.
 During a telephone conversation with Mr. Shawn Boyd on 5/3/2022 a provisional election was made without traverse to prosecute the invention of a. liquid peroxide b. steam as a heat source and sodium dodecyl sulfonate as a surfactant.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 and 30 are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claim 6 requires the peroxide source to be a granular solid and claim 30 requires a hot vaporized solution, which would not be the elected species, liquid peroxide.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 15-16, 18-19, 24, 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li US 20110179841 (Li). 

Claim 1. 
Li teaches:
A method to treat soil, the method comprising a step of: see abstract; 
a) applying a peroxide-based treatment;  see [0022], [0078]. [0079] Li teaches suitable temperatures and pressures to keep the water and oxidant in the liquid phase; 
and, optionally, a source of heat, to the soil, [0057] steam is taught;
wherein the peroxide-based treatment comprises a source of peroxide and wherein the soil has an initial temperature; wherein the application results in either or both of i) the peroxide-based treatment being mixed into the soil and ii) the temperature of the soil being raised above the initial temperature; [0010] teaches the application of the peroxide, steam and surfactant will “create relative high temperature”.

Claim 2. 
Li teaches:
wherein the method comprises a second step b) concurrently with or within a time period of application of the peroxide-based treatment, of cultivating the soil, wherein the soil that is cultivated is at least 15 cm deep, [0057] teaches sub sequential which would meet the limitation “within a time period”. [0004] teaches about cultivating crops so it may be assumed the soil has at least 15 cm depth.

Claim 3. 
Li teaches:
wherein the peroxide-based treatment comprises an aqueous treatment solution and the aqueous treatment solution comprises the source of peroxide dissolved in water, see [0057]. 

Claim 4.
Li teaches:
wherein a source of heat is applied to the soil, see [0057]. 

Claim 5. 
Li teaches:
wherein the source of heat comprises steam, see [0057] teaches steam.

Claim 15. 
Li teaches:
wherein the source of peroxide is selected from the group consisting of hydrogen peroxide, perborates, percarbonates, organic peroxides, persulfate salts, peroxyacids, peroxyesters, peroxyketals and mixtures thereof. [0041] teaches hydrogen peroxide.

Claim 16. 
Li teaches:
wherein the source of peroxide comprises hydrogen peroxide, [0041] teaches hydrogen peroxide.  

Claim 18. 
Li teaches:
wherein the aqueous treatment solution further comprises a surfactant or a wetting agent, [0057] teaches adding a surfactant.

Claim 19. 
Li teaches:
wherein the wetting agent or surfactant is selected from the group consisting of alcohols, non-ionic surfactants, dimeric surfactants, biosurfactants, phosphate esters, and mixtures thereof, [0034] teaches adding non-ionic surfactants.

Claim 24. 
Li teaches: 
wherein the method further comprises, after step b), a step of sieving the cultivated soil, [0106] teaches post production size selection process which is sieving.
 
Claim 29. 
Li teaches:
wherein the aqueous treatment solution is applied using pressure, [0010] teaches high pressure.

 	Claim 33. 
Li teaches:
wherein the steam is applied using pressure, [0041]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 20110179841 (Li). 
Li is relied upon as discussed above.  

Claim 11. 
Li does not specifically teach:
wherein the aqueous treatment solution is applied to the soil at a rate of between 100 liters per hectare and 6000 liters per hectare.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Li and arrive at the claimed application rate as a matter of routine engineering depending on the location, soil properties, temperature, etc. since Applicant has not stated that this particular rate produces unexpected results or solves any stated problem.

Claim 13. 
Li teaches to use about .5 to 1.5 wt % of hydrogen peroxide. 
Li does not specifically teach:
wherein the aqueous treatment solution comprises at least 0.1 % by weight of the source of peroxide.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Li and arrive at the claimed aqueous treatment solution peroxide amount as a matter of routine engineering depending on the location, soil properties, temperature, etc. since Applicant has not stated that this particular amount produces unexpected results or solves any stated problem.


Claim 20. 
Li teaches to use a surfactant in an amount of .5 to 5%, see [0034]. 
Li does not specifically teach:
wherein the surfactant or wetting agent is present in the aqueous treatment solution at a level of at least 0.01 percent by weight.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Li and arrive at the claimed surfactant amount as a matter of routine engineering depending on the location, soil properties, temperature, etc. since Applicant has not stated that this particular amount produces unexpected results or solves any stated problem.


Claims 17, 25 and 41-42 are  rejected under 35 U.S.C. 103 as being unpatentable over Li US 20110179841 (Li) in view of Applicant’s admission of prior art (AAPA).

Claim 17.
Li does not specifically teach:
wherein the source of peroxide comprises peracetic acid.  
AAPA identifies peracetic acid as a known oxidizer for soil remediation.
It would have ben obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Li and use peracetic acid because Li teaches many different oxidizers may be used and AAPA admits that this is a known and effective soil oxidizer thus using a known chemical for it’s known purpose is obvious.

Claim 25. 
Li does not teach:
wherein the method further comprises, as a final step. a step of applying a layer of polymer film on top of the soil.  
AAPA teaches at page 2, l. 25-26 to apply a plastic film.
It would have ben obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Li and use a plastic film because AAPA admits that this is a known and effective soil remediation technique. 

Claim 41. 
Li does not teach:
wherein the source of peroxide further comprises a catalyst for promoting the decomposition of the peroxide.  
AAPA teaches that Fe catalyzed hydrogen peroxide is known for soil remediation, see page 9 l. 26.
It would have ben obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Li and use Fe catalyzed hydrogen peroxide because  AAPA admits that this is a known and effective soil remediation technique. 

Claim 42. 
Li does not teach:
wherein the catalyst is selected from the group consisting of a source of iron (II), a source of iron (III) and mixtures thereof.  
AAPA teaches that Fe catalyzed hydrogen peroxide is known for soil remediation, see page 9 l. 26.
It would have ben obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Li and use Fe catalyzed hydrogen peroxide because  AAPA admits that this is a known and effective soil remediation technique. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li US 20110179841 (Li) in view of Seidl DE 3810163 A (Seidl)

Claim 23. 
Li does not teach:
further comprising, after step b), a step c) wherein the soil surface is leveled and consolidated by a rotating harrow and a step d) Nx herein the soil is compacted by a power driven roller after the peroxide-based treatment is applied and mixed into the soil.
Seidl teaches a rotary harow for consolidating and compacting soil.
It would have ben obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Li and the method of Seidl because Seidl teaches this will result in better planting environment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	KR 20140103405 A Li teaches heat, steam and a surfactant for soil remediation. Peroxides are taught for sterilizing feed tanks. 

	CN 102228900 A Li teaches injecting hydrogen peroxide at a concentration of .5 to 2% for soil remediation. Heat insulation layers are taught. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674